Order entered January 20, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00633-CV

 WASH TECHNOLOGIES OF AMERICA CORPORATION AND JON K. BANGASH,
                          Appellants

                                              V.

                                JOHN T. PAPPAS, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-16090

                                          ORDER
       Before the Court is appellee’s January 18, 2017 unopposed motion to extend time to file a

brief in response to the brief of appellant Wash Technologies of America Corporation.

Appellee’s motion is GRANTED to the extent that appellee’s briefs in response to both Wash

Technologies of America Corporation and Jon K. Bangash shall be filed by February 21, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE